                                          
                                        

 

EXHIBIT 10.3

 

FIRST AMENDMENT TO INVESTMENT AGREEMENT

THIS AGREEMENT made this 30th day of December, 2005.

AMONG:

THE LIGHTSTONE GROUP, LLC,

a limited liability company organized under the laws of the State of New Jersey

(hereinafter referred to as "Lightstone")

- and -

IPC PRIME EQUITY, LLC,

a limited liability company organized under the laws of the State of Delaware

(hereinafter referred to as "IPC")

WHEREAS Lightstone and IPC are parties to an investment agreement dated as of
December 30, 2005 (the "Investment Agreement") and are each members of Prime
Dearborn Equities LLC ("Prime Dearborn"), a limited liability company formed
under the laws of Delaware pursuant to a limited liability company agreement
dated as of December 30, 2005 (the "Prime Dearborn LLC Agreement");

AND WHEREAS the parties hereto ("Parties") wish to amend certain provisions of
the Investment Agreement upon the terms and conditions contained herein;

NOW THEREFORE THIS AGREEMENT WITNESSES THAT in consideration of the sum of $1.00
and the covenants herein of the respective parties and other good and valuable
consideration, the receipt and sufficiency of all of which is acknowledged by
each of the Parties, the Parties have agreed as follows:

1.

Defined Terms.

All capitalized terms that are used herein without being specifically defined
herein shall have the meaning ascribed thereto in the Investment Agreement as
amended hereby.

2.

Amendment.

 

 


--------------------------------------------------------------------------------



- 2 -

 

 

2.1                        In the event that (i) on or before February 28, 2006,
Prime Dearborn shall have entered into a binding commitment to sell its interest
in Dearborn Center to UST XI Dearborn, Ltd. ("UST"), with no rights of
termination in favour of UST and (ii) on or before March 31, 2006, Prime
Dearborn shall have (A) sold its interest in Dearborn Center to UST and (B)
repaid all amounts then outstanding under the Loan, then, notwithstanding
anything to the contrary in the Investment Agreement or in the Prime Dearborn
LLC Agreement:

2.1.1                    IPC shall not be entitled to exercise the IPC Option,
in whole in and part, and section 2 of the Investment Agreement shall have no
further force or effect (provided that nothing herein shall affect IPC’s
pre-existing membership interest in Prime Office).

2.1.2                    IPC shall be deemed to have waived as of the date
hereof its right of first offer pursuant to section 4.4 of the Prime Dearborn
LLC Agreement with respect to such sale to UST.

2.1.3                    IPC shall surrender its pre-existing membership
interest in Prime Dearborn and shall not be entitled to any cash received from
any Net Sale or Refinancing Proceeds (as defined in the Prime Dearborn LLC
Agreement) pursuant to section 3.3(d) of the Prime Dearborn LLC Agreement and,
in lieu thereof, on the same date as the Loan repayment, IPC shall be paid a
$1,000,000 break-up fee by Prime Dearborn.

3.

Representations and Warranties of Lightstone.

Lightstone represents and warrants to IPC that the representations and
warranties of Lightstone in section 3.1 of the Investment Agreement are true and
correct on the date hereof as if made of the date hereof except to the extent
made as of a previous date, such representations and warranties to survive
execution and delivery of this Agreement.

4.

Representations and Warranties of IPC.

IPC represents and warrants to Lightstone that the representations and
warranties of IPC in section 4.1 of the Investment Agreement are true and
correct on the date hereof as if made of the date hereof except to the extent
made as of a previous date, such representations and warranties to survive
execution and delivery of this Agreement.

5.

Further Assurances.

The Parties shall do, execute and deliver or shall cause to be done, executed
and delivered all such further acts, documents and things as may be reasonably
required for the purpose of giving effect to this Agreement.

6.

Interpretation.

6.1                        Subject to the terms and conditions herein contained,
the Investment Agreement is hereby amended to the extent necessary to give
effect to the provisions of this Agreement and to incorporate the provisions of
this Agreement into the Investment Agreement. On and after the date of this
Agreement, each reference in the Investment Agreement to "this Agreement",
"hereunder", "hereof", or words of like import referring to the Investment
Agreement and each reference in any related document to the "Investment

 


--------------------------------------------------------------------------------



- 3 -

 

Agreement", "thereunder", "thereof", or words of like import referring to the
Investment Agreement, shall mean and be a reference to the Investment Agreement
as amended hereby. The Investment Agreement, as amended hereby, is and shall
continue to be in full force and effect and is hereby in all respects ratified
and confirmed.

6.2                        All currency references in this Agreement are to the
lawful currency of the United States of America.

6.3

Time is of the essence of this Agreement.

 

6.4

The word "including" means including without limitation.

6.5                        The headings have been inserted into this Agreement
for convenience of reference only and do not form a part and shall not affect
the interpretation hereof.

IN WITNESS WHEREOF the parties have executed this Agreement on the date first
above written.

 

 

THE LIGHTSTONE GROUP, LLC

 

by

/s/ David Lichtenstein

 

 

Name: David Lichtenstein

 

 

Title:   Chief Executive Officer

 

 

 

 

IPC PRIME EQUITY, LLC

 

by

/s/ Lynn Allen

 

 

Name: Lynn Allen

 

 

Title:   Vice President

 

 

 

 

 